Citation Nr: 0707551	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  02-07 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD) for the 
period from May 17, 1999, to May 24, 2002.

3.  Entitlement to an initial evaluation in excess of 50 
percent for posttraumatic stress disorder (PTSD) on or after 
May 24, 2002.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 



INTRODUCTION

The veteran served on active duty from July 1966 to June 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in March 
2004, and that development was completed by the Appeals 
Management Center.  The case has since been returned to the 
Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand:  To schedule the veteran for a hearing 
before the Board at the RO in Muskogee, Oklahoma.

The veteran submitted a VA Form 9 in October 2006 in which he 
indicated that he wanted to have a hearing before the Board 
at a local VA office.  The following month, he submitted 
another VA Form 9 indicating that he did not want a hearing 
before the Board.  He has not yet been provided such a 
hearing.  The failure to afford the veteran a hearing would 
amount to a denial of due process.  38 C.F.R. § 20.904(a)(3) 
(2006).  Therefore, it should be clarified on remand whether 
the veteran still desires a hearing before the Board and, if 
so, the veteran should be scheduled for such a hearing at 
that RO in Muskogee, Oklahoma

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary. Accordingly, the case is REMANDED for the 
following actions:

The RO should take appropriate 
steps in order to clarify whether 
the veteran wants a hearing before 
the Board and, if so, the RO should 
schedule the veteran for a personal 
hearing with a Veterans Law Judge 
of the Board at the local office, 
in accordance with his request.  
The veteran should be notified in 
writing of the date, time and 
location of the hearing.  After the 
hearing is conducted, or if the 
veteran withdraws the hearing 
request or fails to report for the 
scheduled hearing, the claims file 
should be returned to the Board, in 
accordance with appellate 
procedures.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 


office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).


